IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON


         SANDRA ZOE JEANETTE NAYLOR v. WILLIAM LEE NAYLOR

                       Appeal from the Chancery Court for Hardin County
                              No. CH172 James F. Butler, Judge

                                 ________________________________

                     No. W2015-01326-COA-R3-CV – Filed October 7, 2015
                           _________________________________

        Because the order appealed is not a final judgment, this Court lacks subject matter
jurisdiction. Therefore, we dismiss this appeal.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., BRANDON O. GIBSON, J. AND KENNY ARMSTRONG, J.

Jeffrey L. Levy, Nashville, Tennessee, for the appellant, William Lee Naylor.

George Douglas Norton, Jr., Selmer, Tennessee, for the appellee, Sandra Zoe Jeanette
Naylor.

                                      MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
           modify the actions of the trial court by memorandum opinion when a formal opinion would
           have no precedential value. When a case is decided by memorandum opinion it shall be
           designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited or
           relied on for any reason in any unrelated case.
        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the claim for attorney fees as set forth in the "Complaint for Divorce" filed
in the trial court on June 3, 2013, by Appellee Sandra Zoe Jeanette Naylor.

        Thus, by Order entered on September 11, 2015, the Court directed Appellant William
Lee Naylor to obtain entry of a final judgment in the trial court within ten (10) days of the
entry of that Order or else show cause why this appeal should not be dismissed for failure to
appeal an appealable order or judgment, within fifteen (15) days of the entry of that Order.
The Clerk of this Court received a supplemental record from the trial court clerk containing
an order styled “Agreed Order” which amends the Final Decree of Divorce entered on
January 29, 2015 by certifying the order as a final judgment pursuant to Rule 54.02 of the
Tennessee Rules of Appellate Procedure. There is nothing before the Court indicating that
the trial court adjudicated the claim for attorney fees.

        We are, however, of the opinion that the trial court improvidently certified the order as
a final judgment. According to the language of the Rule, certification of an order as final
pursuant to Rule 54.02 is not appropriate “unless it disposes of an entire claim or is
dispositive with respect to a party.” Irvin v. Irvin, No. M2010–01962–COA–R3–CV, 2011
WL 2436507, at *8 (Tenn. Ct. App. June 15, 2011). Rule 54.02 does not apply to all orders
that are interlocutory in nature, but rather only comes “into play when there are multiple
parties, multiple claims, or both.” Duffer v. Lawson, No. M2009–01057–COA–R3–CV,
2010 WL 3488620, at *5 (Tenn. Ct. App. Sept. 3, 2010). Even if a trial court's order includes
the necessary language from Rule 54.02, a final judgment pursuant to the rule is not
appropriate unless it disposes of a claim or party. This Court has stated, “[a] „claim‟ denotes
„„the aggregate of operative facts which give rise to a right enforceable in the courts.‟" Irvin
at *8, n. 3 (quoting Chook v. Jones, No. W2008–02276–COA–R3–CV, 2010 WL 960319, at
*3 (Tenn. Ct. App. Mar.17, 2010) (quoting Christus Gardens, Inc. v. Baker, Donelson,
Bearman, Caldwell & Berkowitz, P.C., No. M2007–01104–COA–R3–CV, 2008 WL
3833613, at *5 (Tenn. Ct. App. Aug.15, 2008), no perm. app. filed (quoting McIntyre v.
First Nat'l Bank of Cincinnati, 585 F.2d 190, 191 (6th Cir.1978))). Thus, based on the
language of the Rule, certification of an order as final pursuant to Rule 54.02 is not
appropriate “unless it disposes of an entire claim or is dispositive with respect to a party.” Id.
at *8.

       In the instant matter, the trial court has not adjudicated the entire action by not
adjudicating the claim for attorney fees and therefore, the order appealed is not dispositive
with respect to either party. Consequently, the trial court improvidently certified the order
appealed as a final judgment and this Court lacks subject matter jurisdiction to hear this
appeal. Thus, we must dismiss the appeal.
                                         Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request of
either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, William Lee Naylor, and the surety for which
execution may issue, if necessary.

                                                   PER CURIAM